Citation Nr: 0516906	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  00-09 020	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for cardiac arrhythmia due 
to an undiagnosed illness.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant had active service in the United States Army 
from July 1984 to October 1993; he served in the Southwest 
Asia Theater of Operations from January 2, 1991 to April 22, 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio that denied the appellant's claim for 
cardiac arrythmia due to an undiagnosed illness.  The 
appellant has represented himself throughout the course of 
this appeal.

During the pendency of this appeal, by a February 2000 rating 
decision, the RO granted service connection for hypoglycemia 
with cardiac arrhythmia.  The rating decision specifically 
mentioned tachycardia.  However, a VA examiner later 
diagnosed paroxysmal atrial flutter in July 2003, which he 
did not attribute to the service-connected hypoglycemia.  
Consequently, it appears that, despite that grant of service 
connection for cardiac arrhythmia associated with 
hypoglycemia, there remains a question of the existence of 
other arrhythmia due to undiagnosed illness, which is what 
the veteran has claimed.  


REMAND

Regarding the claim of entitlement to service connection for 
a cardiac arrhythmia due to an undiagnosed illness, a 
determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is remanded for 
action as described below.

In July 2003, the appellant underwent a VA cardiac 
examination; the examiner ordered an EKG and an 
echocardiogram.  However, neither the July 2003 VA 
examination report nor the July 2003 addendum included any 
discussion of the results of the July 2003 EKG.  The RO 
subsequently received the report of a September 26, 2003 
echocardiogram but did not refer the results to the VA 
examiner for consideration; nor was this pertinent medical 
evidence addressed in the Supplemental Statement of the Case 
issued in November 2004.  This evidence has obviously not yet 
been considered by the agency of original jurisdiction.  
Because the additional VA medical evidence in question is 
neither duplicative of other evidence of record nor 
irrelevant, and because a Supplemental Statement of the Case 
(SSOC) pertaining to that evidence has not been issued, this 
evidence must be referred back to the RO.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Furthermore, no comprehensive review of the appellant's 
medical history with opinion as to the possible etiologies of 
the disability other than the already service-connected 
arrythmia has been accomplished.  (The July 2003 examiner 
limited his opinion to the question of whether paroxysmal 
atrial flutter was associated with the service-connected 
hypoglycemia.)  Nor has an analysis of risk factors, such as 
caffeine use (it was noted at an April 2001 VA examination of 
the veteran's back that he drank 8 cups of coffee per day), 
or an analysis of whether the atrial flutter is a result of a 
diagnosed condition, been undertaken.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Among other things, the veteran 
should be told to submit any pertinent 
evidence in his possession that has not 
been previously submitted.

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for any arrhythmia since October 
1993, to include his 1996 hospitalization 
for six weeks.  After securing the 
necessary release(s), the RO should 
obtain those records that have not been 
previously secured.  

3.  After completing the above 
development, the RO should arrange to 
have the claims file reviewed by the 
physician who performed the July 2003 VA 
cardiac examination, or by some other 
appropriate physician if that 2003 
examiner is unavailable.  The reviewer 
should be provided with the appellant's 
claims file, including any records 
obtained pursuant to the above-requested 
development, and a copy of this remand.  
The reviewer should provide an opinion as 
to whether the appellant has any current 
cardiac arrhythmia beyond that due to 
reactive hypoglycemia, and if so, must 
discuss the etiology and onset date of 
the condition.  The opinion should 
include a discussion of the nature, 
prevalence and clinical significance of 
sinus bradycardia, premature atrial 
complexes (PACs), paroxysmal atrial 
flutter (PAT), as well as any other such 
condition.  This discussion should 
explain the difference between a normal 
variant and a pathologic condition.

The reviewer must also list and discuss 
all documented risk factors for any 
diagnosed cardiac arrhythmia for the 
appellant, such as those factors listed 
in the March 1998 VA cardiac examination 
report; the reviewer should rank order 
the documented risk factors relative to 
the probability that any current 
confirmed cardiac arrythmia is 
etiologically related to the risk factor.  
Specifically, the reviewer is requested 
to provide an opinion as to whether it is 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any documented cardiac arrythmia is 
related to any incident of the 
appellant's military service, including, 
in particular, his service in the 
Southwest Asia theater in 1991.  The 
examiner should indicate whether the 
veteran has any recurring arrhythmia 
that, by history and examination, cannot 
be attributed to any known clinical 
diagnosis.

The reviewer should also state, based on 
what is medically known about causes or 
possible causes of cardiac arrhythmia 
(other than the tachycardia for which he 
is already service connected), whether it 
is at least as likely as not that any 
diagnosed cardiac arrhythmia was caused, 
made worse, contributed to, or aggravated 
by, the veteran's hypoglycemia as opposed 
to some other factor or factors 
unaffected by the hypoglycemia 
disability.

The report must include the complete 
rationale for all opinions expressed and 
the reviewer must discuss the clinical 
significance of all EKG and 
echocardiogram reports of record.  (If an 
examination is deemed necessary by any 
reviewer to answer these questions, the 
examination should be scheduled.)

4.  Upon receipt of the VA reviewer's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the claim on appeal.  
The re-adjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, statutes and regulations.  If 
the benefit sought remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

